Citation Nr: 1105939	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether payment of non-service connected disability pension 
benefits in 2008 is precluded by countable income in excess of 
the maximum annual income limit.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from December 1966 to April 1969.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).




FINDING OF FACT

The Veteran's annualized income for 2008 as countable for VA 
pension purposes is slightly in excess of the maximum annual 
income limit of $11,181 applicable in 2008 for non-service 
connected disability pension benefits.


CONCLUSION OF LAW

The Veteran's countable income in 2008 precludes payment of non-
service connected pension benefits in 2008.  38 U.S.C.A. § §§ 
1502, 1521, 1522 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to VA pension benefits 
in 2008, based on reduction of his countable income due to his 
medical expenses in 2008.  Before addressing the benefits sought, 
the Board must determine whether VA's duties to the Veteran have 
been met.  As provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate a 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). The VCAA notice requirements, however, may be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  

Following the receipt of the Veteran's February 2008 claim, the 
RO issued an April 2008 letter which advised the Veteran of the 
decision regarding countable income.  That decision advised the 
Veteran that medical expenses could be considered to reduce 
countable income.  It is clear that the Veteran understood that 
his medical expenses would be used to reduce his countable 
income, because the Veteran then submitted evidence reflecting 
more than $1700 in additional medical expenses.  VA had no 
opportunity to advise the Veteran about the definition of 
countable income until the Veteran submitted the February 2008 
claim.  The Veteran has submitted statements regarding his 
countable income.  

The Board acknowledges that no information about countable income 
was provided to the Veteran prior to the April 2008 decision.  
Nevertheless, as the Veteran has demonstrated that he received 
notice about countable income and has an opportunity to submit 
evidence regarding countable income, the Board finds that there 
is no prejudice in proceeding with the adjudication of this 
claim.  As noted above, the notice was provided to the Veteran at 
the first opportunity VA had to provide such notice.  

Duty to assist

The Board also concludes VA's duty to assist has been satisfied. 
The RO has verified the amount of the Veteran's SSA benefits.  
The RO accepted as credible the Veteran's reported medical 
expenses.  The Veteran has reported such expenses, and has not 
advised VA of any additional evidence about medical expenses that 
is in VA's possession.  

The Board notes that the Veteran has not been provided a VA 
examination in regard to his pension claim.  However, as 
discussed below, the claim is being denied because the income 
requirements have not been met.  Therefore, the Board finds that 
a VA examination is not necessary to decide this claim.  The 
Veteran's dates of service are of record.  VA has not verified 
that service treatment records are associated with the claims 
file, as service treatment records are not relevant to this 
claim, unless those records would be required to demonstrate that 
the official records of dates of are incorrect.
The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Calculation of Countable Income for Purposes of Pension 

Improved (nonservice-connected) pension is a benefit payable by 
VA to a Veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result of 
the Veteran's willful misconduct, if the Veteran meets the 
criteria for such benefit.  38 U.S.C.A. § 1521(a).  Basic 
entitlement to such pension exists if, among other things, the 
Veteran's income is not in excess of the maximum annual pension 
rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The 
Veteran's appeal essentially arises from the RO determination 
that his 2008 income exceeds the maximum annual disability 
pension limit applicable to 2008 income.

The maximum annual rate of improved pension (MAPR) for a Veteran 
with no dependents in 2008 was $11,181 (effective December 1, 
2007).  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The Board 
notes that, effective December 1, 2008, that income limitation 
rose to $11,830, as to income in 2009.  The Board notes that the 
April 2008 decision erroneously listed the income limitation as 
$11,818 rather than $11,181; the correct maximum income (MAPR) 
was noted in the February 2009 statement of the case (SOC).  

In determining annual income, all payments of any kind or from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout an 
entire 12-month annualization period, will be counted as income 
during the 12-month annualization period in which it is received 
or anticipated.  38 C.F.R. § 3.271(a)(1).  

Nonrecurring income, received or anticipated on a one-time basis 
during a 12-month annualization period, will be counted as income 
for a full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1), (3).  The Veteran has not 
identified any non-recurring income, and no further discussion of 
regulations governing characterization of non-recurring income is 
required.  

Certain types of income are, under 38 C.F.R. § 3.272, excluded 
from countable income for the purpose of determining entitlement 
to improved pension.  Benefits provided by the Social Security 
Administration (SSA) are not specifically excluded from income 
under 38 C.F.R. § 3.272, and such benefits therefore are included 
as countable income. 

The Veteran contends that SSA benefits are his sole source of 
income.  No question as to the accuracy of this statement has 
been raised, so no further discussion of exclusions from income 
is required.  

Medical expenses which have been paid and are unreimbursed, if in 
excess of five percent of the MAPR, are excluded from income.  
38 C.F.R. § 3.271.  If the paid, unreimbursed medical expenses 
meet the threshold five percent of MAPR, the full extent of the 
expenses is deducted from countable income.  

Facts

The Veteran contends that his income for 2008 consisted solely of 
SSA benefits in the amount of $1175.40 per month.  The record 
discloses no dispute as to whether the Veteran has additional 
income.  There is no dispute as to the amount of the Veteran's 
monthly benefit, based on benefit information provided by SSA.  
The Veteran's income for the year of 2008 is calculated as 
$14,104.80 ($1,175.40 per month for each of the 12 months in 
2008).  

The Veteran was advised, in the April 2008 decision, that his 
income of $14,100 was reduced to a countable income of 
$12,948.80, because payments of Medicare premiums in the amount 
of $1,156 reduced his countable income.  However, the Veteran's 
countable income of $12,948.80 after reduction for the Medicare 
premiums exceeded the $11,181 income limitation for pension 
benefits payments.  

The Veteran was advised that medical expenses he paid would also 
be considered to reduce countable income.  The Veteran submitted 
a statement indicating that he paid additional medical expenses 
in 2008, and those expenses, considered together with the 
Medicare premiums, totaled $1,776.86 for 2008.  The RO did not 
dispute any item of medical payment the Veteran reported that he 
incurred.  

The Veteran's countable income for 2008, reduced by the total 
medical expenses of $1,776.86 reported by the Veteran, is 
calculated as slightly above $12,300, an income which still 
exceeds the MAPR of $11,181 by more than $1,000.  The Veteran has 
submitted an additional statement indicating that he has unpaid 
medical bills which would have reduced his income further, but 
his income is so limited he cannot pay the bills.  The Board does 
not doubt the accuracy of this contention.  

Nevertheless, the Board is not authorized to reduce the Veteran's 
countable income for 2008 based on medical bills owed, but not 
yet paid.  Rather, VA regulations authorized only consideration 
of paid medical bills in calculating reductions to income.  

The Veteran's income for 2008, as calculated for purposes of VA 
pension benefits, is above the maximum annual income limitation 
for pension payment eligibility.  VA recognizes that the 
Veteran's income is very limited, but the income limits set by 
law preclude payment of improved pension benefits to the Veteran 
in 2008, given the financial information, including medical 
expenses, reported by the Veteran.  

The Veteran is advised that he may submit evidence that his 
income or expenses have changed whenever such circumstances 
occur, and that his countable income for purposes of entitlement 
to nonservice-connected pension benefits may be reconsidered in 
light of the facts of record when he submits such evidence.  




ORDER

Income in excess of the maximum rate allowed for eligibility for 
pension benefits precludes payment of nonservice-connected 
pension, and the appeal is denied.  




____________________________________________
Matthew W. Blackwelder 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


